Citation Nr: 1716225	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO. 13-03 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine with intervertebral disc syndrome from May 24, 2010, to April 6, 2015, and in excess of 40 percent thereafter.

2. Entitlement to service connection for pes planus.

3. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), unspecified depressive disorder with anxious distress, and anxiety disorder, to include as secondary to a service-connected degenerative joint disease of the lumbar spine lumbar spine with intervertebral disc syndrome disability. 


REPRESENTATION

Veteran represented by:	Bryan J. Held, Agent


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1994 to September 1998

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2011 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In a July 2016 rating decision, the RO granted an increased 40 percent disability rating for the Veteran's degenerative joint disease of the lumbar spine with intervertebral disc syndrome disability, effective from April 7, 2015. As this was not a full grant of the benefit sought on appeal, and the Veteran did not indicate that he agreed with the increased rating, his claim has remained on appeal. See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

Also in the July 2016 rating decision, the RO granted service connection for left lower and right lower extremity radiculopathy of the sciatic nerve at a 20 percent disability rating each, effective from April 7, 2015.  The Veteran has not appealed either the evaluation or effective date assigned.  Thus, these issues are not part of the current appeal.

In March 2015, the Board remanded the claim for further development. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).



FINDINGS OF FACT

1. The Veteran's degenerative joint disease of the lumbar spine with intervertebral disc syndrome disability did not exhibit forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable or unfavorable ankylosis of the entire thoracolumbar spine from May 24, 2010, to April 6, 2015.

2. The Veteran's degenerative joint disease of the lumbar spine with intervertebral disc syndrome disability did not exhibit unfavorable ankylosis of the entire thoracolumbar spine since April 7, 2015.

3. The Veteran is presumed to have been in sound condition; no foot disabilities, to include pes planus, were noted when he was examined, accepted, and enrolled into service and the evidence does not clearly and unmistakably demonstrate that the Veteran's pes planus pre-existed entrance to active duty.

4. Pes planus was diagnosed in service and he currently has pes planus.  

5. The Veteran has a current acquired psychiatric disability, which has been characterized as an "unspecified depressive disorder with anxious distress" and anxiety disorder.  He does not have PTSD due to an in-service stressor.

6. The Veteran's acquired psychiatric disability is not etiologically related to active duty service and it is not caused or aggravated by his service-connected degenerative joint disease of the lumbar spine with intervertebral disc syndrome disability.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for a degenerative joint disease of the lumbar spine with intervertebral disc syndrome disability from May 24, 2010, to April 6, 2015, and in excess of 40 percent thereafter have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2016).

2. The criteria for service connection for pes planus have been met. 38 U.S.C.A. §§ 1110, 1111, 5107(West 2014); 38 C.F.R. §§ 3.156(c), 3.303, 3.306 (2016).

3. The criteria for service connection for an acquired psychiatric disability, to include PTSD, unspecified depressive disorder with anxious distress, and anxiety disorder, to include as secondary to a service-connected degenerative joint disease of the lumbar spine with intervertebral disc syndrome disability, have not been met. 38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran was provided VA examinations for the claims on appeal in August 2010, June 2012, September 2012, April 2015, and January 2016. The VA examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, performed physical examinations, and collectively provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

The VA examinations and opinions during the appeal period are responsive to the March 2015 Board remand directives and are adequate to decide the Veteran's claims on appeal.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Increased Rating - Lumbar Spine 

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. The percentage ratings in the Rating Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

DCs are assigned by the rating officials to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. See 38 C.F.R. § 4.7. When a question arises as to which of two ratings apply under a particular DC, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. See id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3. The Rating Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. See 38 C.F.R. § 4.14.

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. See 38 C.F.R. § 4.40.

38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

Furthermore, 38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability. Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint. Id. Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. Id.; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that § 4.59 applies to all forms of painful motion of joints, and not just to arthritis). Pain that does not result in additional functional loss does not warrant a higher rating. See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

All spinal disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula). Degenerative arthritis of the spine is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (38 C.F.R. § 4.71a, DC 5243 (2016)), whichever method results in the higher rating. 

Under the General Rating Formula, a 10 percent rating is warranted when the forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted when the forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankyloses of the entire thoracolumbar spin. A 50 percent rating is assigned for unfavorable ankylosis of entire thoracolumbar spine. A 100 percent rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a, DC 5243. 

The General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate DC. Id. at Note (1). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id. at Note (2). 

The Formula for Rating IVDS Based on Incapacitating Episodes provides a 10 percent rating for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months. A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a, DC 5243. An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. Id.at Note (1).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. at 311. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102

The Veteran contends that his lumbar spine disability should be rated higher than the assigned disability rating of 20 percent from May 24, 2010, to April 6, 2015, and the currently-assigned disability rating of 40 percent under 38 C.F.R. § 4.71a, DC 5243. 

In an August 2010 VA examination report, the Veteran complained of chronic lumbar pain. He denied urinary or fecal incontinency.

A physical examination showed that the Veteran's lumbar spine exhibited a normal curvature. The Veteran did not exhibit lumbar spine muscle spasm, muscle atrophy, or weakness. The Veteran's gait, posture, and head position were normal. There was no akylosis present. The physical examination revealed guarding, pain with motion, and tenderness bilaterally of the lumbar spine. Muscle spasm, localized tenderness, or guarding was not severe enough to be responsible for abnormal gait or abnormal spinal contour. The Veteran's lumbar spine range of motion showed forward flexion to 34 degrees, extension to 17 degrees, left lateral flexion to 16 degrees, right lateral flexion to 22 degrees, left lateral rotation to 14 degrees and right lateral rotation to 16 degrees. The combined range of motion was 119 degrees. There was no additional loss of range of motion with repetitive motion testing. Active range of motion did not show any weakness, fatigue, or incoordination. The Veteran exhibited normal motor skills, normal pinprick, and normal strength in the lower extremities. Deep tendon reflexes were rated "2+" or normal and were equal in the lower extremities. The examiner indicated the Veteran did not have incapacitating episodes of spine disease.

In a June 2012 VA examination report, the Veteran complained of an increase in pain and stiffness in his lumbar spine. The Veteran reported constant pain with no flare-ups. He denied any neurological abnormalities associated with his lumbar spine condition including urinary or fecal incontinency.

A physical examination showed that the Veteran's lumbar spine exhibited a normal curvature, that it was non-tender on palpation, and that no deformities or swelling were present. The Veteran's gait was normal, and no muscle atrophy or muscle spasms, or akylosis, were present. The Veteran's lumbar spine range of motion showed forward flexion to 60 degrees, extension to 25 degrees, left and right lateral flexion to 25 degrees, and left and right lateral rotation to 25 degrees. The combined range of motion was 185 degrees. The Veteran was able to perform repetitive-use testing with 3 repetitions with no additional loss of range of motion. Active range of motion did not show any weakness, fatigue, or incoordination. The Veteran exhibited normal motor skills, normal pinprick, and normal strength (with hip flexion being 4/5 or active movement against some resistance) in the lower extremities. Deep tendon reflexes were rated "2+" or normal and were equal in the lower extremities. The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy. The examiner indicated that the Veteran did not have IVDS of the thoracolumbar spine.

During an April 2015 VA examination, the Veteran complained of increased pain in his lower back since the last VA examination (June 2012) and stated that the pain is most significant on the right side. The Veteran reported that he was not able to stand up five days prior to the examination due to a flare-up and denied doing anything out of normal or doing anything heavy to precipitate it. The Veteran could do any physical activity during the flare-up and had to be in bed. 

A physical examination revealed initial range of motion for the thoracolumbar spine as normal, showing a combined range of motion of 90 degrees, forward flexion to 30 degrees, extension to 10 degrees, left and right lateral flexion to 15 degrees, and left and right lateral rotation to 10 degrees. The examiner wrote that range of motion contributed to a functional loss by limiting his physical activity, however there was no pain noted on examination. There was no evidence of pain with weight bearing. The Veteran was able to perform repetitive-use testing with 3 repetitions with no additional loss of function or range of motion. The examiner indicated that there was no evidence of localized tenderness or pain on palpation of the joints or associated soft tissues of the thoracolumbar spine. The Veteran did not exhibit muscle spasms or guarding and did not have muscle atrophy. Muscle strength testing and reflex testing showed normal results. The examination revealed that the Veteran had normal sensation to light touch in his hand and fingers. The examiner noted that the Veteran had radicular pain due to radiculopathy with mild intermittent pain in the right and left lower extremities, moderate paresthesias and numbness in the right and left lower extremities with involvement of the L4/L5/S1/S2/S3 nerve joints bilaterally. The examiner indicated moderate radiculopathy bilaterally. There was no evidence of ankylosis or other neurologic abnormalities related to a thoracolumbar spine condition; including bowel or bladder problems/pathologic reflexes. The examiner noted that the Veteran did not have IVDS of the thoracolumbar spine.

In a January 2016 VA examination report, the Veteran complained of an increase in pain and flare-ups that would put his pain level at 10/10, about 2-3 times a week. However, he denied any neurological abnormalities associated with his lumbar spine condition including urinary or fecal incontinency.

A physical examination of the Veteran's lumbar spine showed that no muscle atrophy or muscle spasms, or ankylosis, were present. The Veteran's lumbar spine range of motion showed forward flexion to 40 degrees, extension to 0 degrees, left and right lateral flexion to 15 degrees, and left and right lateral rotation to 15 degrees. The combined range of motion was 100 degrees. The Veteran was able to perform repetitive-use testing with 3 repetitions and there was no additional loss of range of motion with repetitive motion testing. There was no evidence of pain with weight bearing. There was evidence of localized tenderness in the left paraspinal area; however, this did not result in an abnormal gait or abnormal spinal contour. The Veteran exhibited normal motor skills, normal pinprick, and normal strength in the lower extremities. Deep tendon reflexes were rated "1+" or "hypoactive" in the knees and "0" or absent in the ankles. The Veteran had radicular pain and symptoms due to radiculopathy including severe constant pain in the left lower extremity, moderate intermittent pain in the right lower extremity, severe paresthesias and/or dysesthesias in the right and left lower extremities, and moderate numbness in the lower extremities bilaterally. The VA examiner indicated that the Veteran did not have any other signs or symptoms of radiculopathy and neither left nor right sides were affected. The examiner indicated that the Veteran had IVDS of the thoracolumbar spine but did not have any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the 12 months prior to the examination.

The evidence indicates that between May 24, 2010, and April 6, 2015, the Veteran's lumbar spine disability manifested with pain and limitation of motion, however, forward flexion of the thoracolumbar spine was not limited to 30 degrees or less, and favorable or unfavorable ankylosis of the entire thoracolumbar spine has not been shown. At worst, forward flexion of the thoracolumbar spine was 34 degrees during the August 2010 VA examination. Accordingly, a disability rating in excess of 20 percent for a lumbar spine disability for the appeal period from May 24, 2010, to April 6, 2015, is not warranted.

The Veteran's most current VA examination in January 2016 shows that the range of motion measurement for forward flexion of the thoracolumbar spine is to 40 degrees. The medical evidence reveals that since April 7, 2015, the Veteran did not have unfavorable ankylosis of the entire thoracolumbar spine. Therefore, the Veteran's lumbar spine disability warrants a 40 percent disability rating and no higher, an increased disability rating for a lumbar spine disability in excess of 40 percent is not warranted since April 7, 2015.

The Board has considered whether higher ratings should be assigned pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria but a higher rating is not warranted for the Veteran's disability picture. The range of motion testing conducted during the medical evaluations considered the thresholds at which pain limited motion. The August 2010 VA examination report indicates that the Veteran had pain following repetitive motion but there was no additional limitation following 3 repetitions of range of motion testing. In the June 2012 VA examination report, the examiner stated that the Veteran did not have any additional limitations with flare-ups and that it did not interfere with his daily activities. The Veteran reported having flare-ups of his symptoms in the April 2015 VA examination, specifically, that he was not able to stand up one day and could not go to work that day. The April 2015 VA examiner noted that the Veteran worked a desk job as a human resources specialist. The Veteran was able to perform repetitive-use testing with 3 repetitions with the range of motion measurements remaining the same when tested in the April 2015 VA examination. During the January 2016 VA examination, the Veteran reported flare-ups that occurred 2 to 3 times a week, however the Veteran was able to perform repetitive-use testing with 3 repetitions with no additional limitations or loss of range of motion. The January 2016 VA examiner also opined that the Veteran was at least capable of sedentary work without heavy lifting and noted that the Veteran worked as a human resource representative. After considering the effects of pain and functional loss, forward flexion is not limited to 30 degrees or less for the thoracolumbar spine and favorable or unfavorable ankylosis of the entire thoracolumbar spine was not present between May 24, 2010, and April 6, 2015. The evidence also does not show unfavorable ankylosis of the entire thoracolumbar spine since April 7, 2015. Thus, a higher rating under 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria is not approximated in the Veteran's disability picture for the entire appellate period.

The Board has also considered the application of the Formula for Rating IVDS Based on Incapacitating Episodes to the Veteran's symptoms, but a rating under this criteria would not result in a higher benefit. The evidence does not establish that the Veteran experienced incapacitating episodes of IVDS lasting a total of at least four, but less than six, weeks during any 12-month period between May 24, 2010, and April 6, 2015, or a total duration of at least 6 weeks during any 12-month period since April 7, 2015. The medical evidence does not reflect the Veteran having any incapacitating episodes during a previous 12 month period at any point in the appeal period. In the August 2010, June 2012, and April 2015 VA examination reports, the examiner indicated that the Veteran did not have IVDS of the thoracolumbar spine The January 2016 VA examination report reflects that the Veteran has IVDS, however, he was not prescribed bedrest by a physician (incapacitated) due to IVDS in the 12 month period prior to the examination. In the April 2015 VA examination report, the Veteran stated that he experienced a flare-up of the thoracolumbar spine but the flare-up did not require him to seek medical attention or cause him to become incapacitated. The Veteran also reported flare-ups during the January 2016 VA examination, however, there is no indication that the flare-ups caused incapacitation. The Veteran was not prescribed bed rest by a treating physician for any period during this appeal. Unless the Veteran had incapacitating episodes with a total duration of at least 4 weeks, his symptoms would not be rated higher than any assigned rating during the appeal period. See 38 C.F.R. § 4.71a, DC 5243, Note (1). Therefore, the application of the Formula for Rating IVDS based on Incapacitating Episodes would not provide a higher benefit for the Veteran's disability picture.

Separate ratings for neurological abnormalities associated with the Veteran's thoracolumbar spine disability, apart from bilateral lower extremity radiculopathy, were also considered but are not warranted. August 2010, June 2012, April 2015, and January 2016 VA examination reports indicate that the Veteran did not have these neurological abnormalities related to the thoracolumbar spine disability; to include bowel or bladder problems. Accordingly, a separate rating for these neurological symptoms is not applicable.

In sum, the evidence does not show that a disability rating in excess of 20 percent for a degenerative joint disease of the lumbar spine with intervertebral disc syndrome disability is warranted from May 24, 2010, to April 6, 2015, and in excess of 40 percent thereafter. As the preponderance of the evidence is against the claim for higher ratings, the benefit of the doubt doctrine is not for application, and the Veteran's claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.

Extraschedular Considerations

The Board has considered whether the evaluation of the Veteran's musculoskeletal disabilities should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the Rating Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration. Id. The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court of Appeals for Veterans Claims (Court) held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, in which case the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating. Id.

Referral for extraschedular consideration is not warranted. A comparison of the Veteran's disabilities and the applicable rating criteria do not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). The lumbar spine disability resulted in pain and limitation of motion. The Veteran does not report any symptoms associated with this disability that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by his assigned schedular ratings. See 38 C.F.R. §§ 4.71a, 4.124a; DC 5242; see also Thun, 22 Vet. App. at 115. There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

The record does not suggest that the collective or combined effect of the Veteran's service-connected lumbar spine presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). The Board has fully considered all of the service-connected disabilities in concluding that referral for consideration on an extraschedular basis is not warranted.

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case. Rice v. Shinseki, 22 Vet. App. 447 (2009). While the Veteran reports physical limitation with pain including standing, siting and walking as an impact on daily functioning as a result of his lumbar spine condition, there is no indication in the record that the Veteran is rendered unemployable due to his service-connected degenerative joint disease of the lumbar spine with intervertebral disc syndrome disability or associated radiculopathy of the left and right lower extremities. The April 2015 VA examiner noted that the Veteran should avoid jobs which require physical activity. The April 2015 VA examination report also indicates that the Veteran is currently employed at a sedentary desk job, thus a TDIU was not reasonably raised by the record.

Service Connection, Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for PTSD specifically requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. See 38 C.F.R. §§ 3.304(f), 4.125(a). 

If the evidence establishes that a veteran was engaged in combat with the enemy and that the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2). Participation in combat, a determination that is to be made on a case-by-case basis applying the reasonable doubt standard, requires that a veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality. See VAOPGCPREC 12-99; see also Moran v. Principi, 17 Vet. App. 149 (2003); Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004). 

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability. See 38 C.F.R. § 3.310(a). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993). The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury. To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Pes Planus

The Veteran contends that service-connection is warranted for his pes planus disability because he developed the disability while in service. 

The Veteran has a bilateral pes planus disability. During the January 2016 VA examination, the VA examiner confirmed a diagnosis of bilateral pes planus. The Veteran is presumed sound upon joining the military. The Veteran's June 1994 service enlistment examination did not note any diagnosis or symptoms of pes planus. Where no preexisting disability is noted on the entrance examination, there must be clear and unmistakable (obvious or manifest) evidence demonstrating that the injury or disease existed prior to service and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016). The evidence does not rise to the level of clear and unmistakable. Therefore, the evidence shows that the Veteran has a current bilateral pes planus disability.

A January 1995 service treatment record indicates that the Veteran twisted his ankle after stepping a pot hole. The Veteran complained of left leg pain brought on by running which had been present for a month and a half. The physician assessed pain probable secondary to pes planus. Furthermore, in a June 1996 service treatment record, the Veteran complained of pain in his left foot. He stated that a two and a half ton trailer fell on his foot.

In the January 2016 VA examination report, the VA examiner noted that the Veteran's induction examination in June 1994 was normal and that a medical board examination conducted in April 1998 indicated that the Veteran's feet were normal and that he did not have complaints related to his feet. The VA examiner opined that it was less likely than not that pes planus incurred in or caused by an in-service injury, event or illness. The VA examiner provided the rationale that a review of the Veteran's service treatment records did not indicate that he had pes planus while on active duty or was diagnosed within one year of service. However, as previously mentioned, a January 1995 service treatment record assesses the Veteran's pes planus while in-service and a June 1996 service treatment record reflects a subsequent injury to his left foot. In addition, during the January 2016 VA examination, the Veteran reported that he was diagnosed with pes planus in 1998 or 1999 and reported that pain had been present in the bottom of his feet for a couple of years. In an October 2012 statement through is representative, the Veteran asserted that he had flat feet while in the military. Accordingly, the probative value of the January 2016 VA examiner's opinion on pes planus is diminished as it did not consider all the relevant evidence that the Board has found to be credible. See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premises are not probative); Dalton v. Nicholson, 21 Vet. App. 23 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The evidence is not clear and unmistakable as to whether the Veteran's pes planus preexisted service and was not aggravated therein. As such, the presumption of soundness is not rebutted. 

As the Veteran's pes planus is not considered to have preexisted service, the remaining question is whether the Veteran's has current pes planus that is related to his in-service diagnosis of pes planus. The Board finds that the evidence supports such a conclusion. The January 1995 service treatment record and the January 2016 VA examination reflect diagnoses of pes planus. In light of the service treatment records showing in-service incurrence of pes planus and current medical evidence showing the same diagnosis, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's current pes planus related to his military service. 38 C.F.R. § 3.303 (2016).

For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for pes planus have been met. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert, 1 Vet. App. at 49.

Acquired Psychiatric Disability

The Veteran is currently diagnosed with an acquired psychiatric disability, which the January 2016 VA examiner referred to as an "unspecified depressive disorder with anxious distress" which was reclassified from an "anxiety disorder (not otherwise specified)/ mixed anxiety-depressive order" with the implantation of Diagnostic and Statistical Manual of Mental Disorders (DSM)-V from DSM-IV. The Veteran does not have a qualifying diagnosis of PTSD. The VA examiner indicated that the diagnosis remained unchanged from a previous VA examination performed in September 2012.

The September 2012 VA examiner stated in his examination report that the Veteran reported clinically significant symptoms of depression and anxiety and that he appeared to experience a mixed anxiety-depressive disorder. Further, the examiner noted that medical health records indicate that the anxiety disorder started in 2009; following the Veteran's divorce. The Veteran also reported that he was not exactly sure when the depression started but he recognized and sought treatment in 2009 after realizing that he could not fix himself. Further, the Veteran stated that he did not have any idea what caused or maintains the depression 

During the September 2012 VA examination, the Veteran described several traumatic stressors. The VA examiner first noted a pre-military stressor of the Veteran's parents who were killed in a murder-suicide when the Veteran was age 12. The Veteran was home at the time the incident occurred.

The Veteran indicated a traumatic stressor occurred when he was stationed at Fort Bragg in 1995, when a solider opened fire on his unit killing one solider and injuring other soldiers. The Veteran asserted that he was running for physical training about 100 yards away from the incident and that he recalled hearing gunshots and hitting the ground as he was instructed to run back to the barracks. The examiner opined that this stressor did not meet criteria A (adequate to support a diagnosis of PTSD). She explained that this event was not related to a fear of hostile military or terrorist activity since the Veteran was not immediately involved and knew that he was not being shot at. The VA examiner noted that Veteran described feeling confused and startled as the incident was taking place but after learning what happened later that day, and that he thought he could have been shot if he left 10 to 15 minutes earlier for his run. The VA examiner indicated that this incident appeared to have triggered memories about his parents' death and that the Veteran also thought "there it goes again," and felt that he could not get away from gun violence. 

The VA examiner also noted a stressor of the Veteran's captain dying because his parachute did not open. The Veteran was a driver for this airborne unit captain but did not witness this incident. The VA examiner opined that this stressor did not meet criteria A since the Veteran reported feeling grief in reaction to the event.

The VA examiner noted that the Veteran refused to discuss how his parents died during the examination and did not include this information with his claims file nor did he inform his current medical providers about his parents' death. However, the Veteran did inform the medical providers at the Hampton VA. The VA examiner indicated that it was unclear whether the Veteran avoided talking about the event due to distress or because he thought that it would negatively impact his claim for service-connection for an acquired psychiatric disability. The VA examiner opined that the military stressors the Veteran reported were "obviously less severe in nature" than his pre-military stressors. The VA examiner elaborated that the death of the Veteran's parents had profoundly impacted his ability to trust others and have healthy interpersonal relationships and that the Veteran's divorce in 2009 also reinforced his beliefs that he cannot trust others. 

An April 2015 letter from a VA physician indicates that the Veteran had an incident in 1996 where he witnessed a sniper shooting at Fort Bragg. The physician stated that the Veteran is isolated, cannot be around people, was often angry and worried about his safety with 3 guns at home, and that he reacted to sudden noise. The letter describes a possible stressor to the Veteran's psychiatric disabilities but is not sufficient to provide a qualifying diagnosis of PTSD under DSM-IV or DSM-V. The stressor and its effect on the Veteran and diagnosis of acquired psychiatric disabilities are sufficiently addressed in both the September 2012 and January 2016 VA medical opinions.

In the January 2016 VA examination report, the VA examiner indicated that the evidence suggested that the Veteran was highly motivated to achieve service connection for a mental health condition. The VA examiner noted the avoidance of any discussion regarding the murder-suicide of his parents during both September 2012 and January 2016 VA examinations and the minimization of the effect of this event on his mental health symptoms which was contrary to mental health records from 2009. The VA examiner opined that it was highly likely that the murder-suicide of the Veteran's parents played a significant role in his pervasive mistrust of others. The VA examiner also noted variations in the Veteran's reports of mental health symptoms over time. The Veteran was noted to have first reported symptoms of depression in 2009 which were related to divorce. The Veteran first reported PTSD symptoms and possible stressor events in June 2012 which was 2 months after submitting his first claim for service connection for PTSD in April 2012. 

During the January 2016 VA examination, the Veteran did not report the murder-suicide of his parents and did not discuss his childhood; being raised by his aunt and grandmother until he was adopted by his sister at age 12. The Veteran stated that he was uncomfortable discussing his childhood. The Veteran contended that the murder-suicide of his parents and the absence of his parents during his upbringing had very little influence on his mental health symptoms. 

The January 2016 VA examination report indicates that the VA examiner concurred with the opinion proffered by the September 2012 VA examiner. The January 2016 VA examiner opined that it appeared less likely than not that current symptoms of depression with anxiety were caused by or the result of the Veteran's military service and that the symptoms did not onset within a year of discharge from the military. The VA examiner explained that symptoms of depression with anxiety appeared to have onset in 2009 coinciding with the Veteran's marital separation and divorce and that there was no evidence of complaints, diagnosis or treatment for psychiatric symptoms in service treatment records or within one year of discharge from military service. 

The September 2012 and January 2016 VA medical opinions provide competent and probative evidence that weigh against the Veteran's claim because the VA examiners provided medical opinions supported by well-reasoned rationale, reviewed the claims file, and interviewed the Veteran. Monzingo, 26 Vet. App. at 105-06.

The Board has considered the Veteran's lay statements, including an August 2012 "stressor letter." The Veteran detailed his life prior to military service, during military service, and after military service. Pre-military service, the Veteran described himself as "a happy go lucky type of child" and a "very popular kid" in high school. The Veteran discussed how military service started off well and then in October 1994, things had changed when he injured his back, accidently stepping in a pot hole while running. He described his military life as where he had become really bitter and angry about matters that should have made him happy. The Veteran depicted his "first memorable panic" attack in October 1995 during a brigade run where he fell back due to back pain and heard a series of loud bangs and gunfire. The Veteran stated that everybody in his line of sight dropped down to the concrete to take cover. The Veteran recalled watching the news to find out exactly what had taken place at Fort Bragg and stated that he tried for weeks and months after to "flush" his memory of the event. The Veteran described his post military life as "one to forget" detailing his mental health symptoms, treatments, and back pain.

The Veteran is competent to report symptoms, such as pain, that he may have experienced at any time. See Layno, 6 Vet. App. 223, 225. The Veteran has attempted to establish a nexus through his own lay assertions that his psychiatric disability is caused by in service stressors of the October 1995 shooting at Fort Bragg and the death of the Captain that he drove; however, the Veteran is not competent to offer opinions as to the etiology of his psychiatric disability. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert, 21 Vet. App. 456, 462. Psychiatric disabilities, require specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. The Veteran is not competent to render such a nexus opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and claimed in-service stressors.

Moreover, the Board notes the September 2012 and January 2016 VA examiner's statements that the evidence suggests that the Veteran was highly motivated to achieve service connection for a mental health condition and the Veteran's avoidance of discussing the murder-suicide deaths of his parents. The Veteran does not discuss the murder-suicide of his parents in his "stressor letter" and described himself as a "happy go lucky type of child."

The September 2012 VA examiner opined that the military stressors the Veteran reported were "obviously less severe in nature" than his pre-military stressors (murder-suicide of the Veteran's parents) and that it had profoundly impacted his ability to trust others and have healthy interpersonal relationships. The September 2012 VA examiner also opined that the Veteran's divorce in 2009 also reinforced his beliefs that he cannot trust others. The January 2016 VA examiner explained that symptoms of depression with anxiety appeared to have onset in 2009 coinciding with the Veteran's marital separation and divorce and that there was no evidence of complaints, diagnosis or treatment for psychiatric symptoms in service treatment records or within one year of discharge from military service. The Board finds that the Veteran's acquired psychiatric disability did not manifest in service, and that it is not etiologically related to his active duty military service. Accordingly, service connection for a psychiatric disability on a direct basis is not warranted.

The Board has also considered service connection as secondary to the Veteran's service-connected degenerative joint disease of the lumbar spine with intervertebral disc syndrome. The Veteran was assigned a 10 percent disability rating between September 25, 1998, and October 28, 2002, a 20 percent disability rating between October 29, 2002, and April 6, 2015, and currently a 40 percent disability rating effective April 7, 2015, for his degenerative joint disease of the lumbar spine with intervertebral disc syndrome disability.

The January 2016 VA examiner opined that it is less likely than not that the Veteran has an acquired psychiatric disability that was caused or aggravated by his service-connected degenerative joint disease of the lumbar spine with intervertebral disc syndrome. The examiner stated that it is repeatedly documented that Veteran's chronic back pain began in 1994 after tripping in a pothole while on a physical training run and that there was no documentation of depressive symptoms or anxiety in service treatment records. The VA examiner noted the Veteran's comments that he "did not feel this way due to his divorce but that it was the shooting incident," however, the VA examiner stated that Veteran did not attribute his psychiatric symptoms to chronic pain or functional limitations. There is no competent evidence to weigh against this medical opinion.

The preponderance of the evidence is against the claim of service connection for an acquired psychiatric disability, to include PTSD, depression, and anxiety, to include as secondary to a service-connected degenerative joint disease of the lumbar spine lumbar spine with intervertebral disc syndrome disability, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

A disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine with intervertebral disc syndrome from May 24, 2010, to April 6, 2015, and a disability rating in excess of 40 percent thereafter, is denied.

Entitlement to service connection for pes planus is granted.

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, unspecified depressive disorder with anxious distress, and anxiety disorder, to include as secondary to a service-connected degenerative joint disease of the lumbar spine lumbar spine with intervertebral disc syndrome disability, is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


